‘..A...



OFFICL   OF THL ATI’ORNLY      ORNLRAL   OF TLXA8
                    AUSTIN
          uo ooootl6ut~oaor Toxoo,0
                    OD preporty oi ‘I,P%&.
                                        on
                     80) (ollororalwtlen                         r0r
          the     purpom           ot    oroatlng l dm6iAl lrual
          SOT th0 pwmt                    0t p0~0m0 rot 00r~b0
          la the amfo48nt8                   Ang ~4 Bav        F?ontior
          oll(ealsrt~,u,
                       SD4 ttm rllltlroi the
          mm   or bar,  raa ror 6h0 W~WO 8r
          l*ld ooldiwo son1                     lo Mid nrmbo


          t;OSl
              8-11            DOt        b. OODatl’Wd SO W’t:: X0-
          mat      the     grnnt         of dd in sane00r pubPis
          omlomlf~.                (WnQorsof3rl~
                                               ou&lleQ.)
              lo now a ourpluoIn tlrodonfdrnte
          *Them
   ~neio~ Fund which is Qarivo4 frar the Constitu-
   ti0nOl lO+y Or w 04 vhmm                        t0r on p~opert7 af
   0116huDQnd dollwo reluatloa,al-dalnee this
   aur 1110will aontlnw to fnareaosuPQoX the pfb-
   eon i levy and them wilL be no oaaeso:tyPor a
   tax tmte    of ‘I# to meet the noulo of the Confrd-
   orat* PowIon Fund, the qwnt’oa       hnn arloen @(I
   to whother the AutomatloTax Board bar the 6mthat-
   ;:gus    lnr~ho   reQue8 6ho 9# tax 16~9 aboro mm-
           *
         '1 shall thoro?urethank you to advise tl?io                               i
   dmpartamt whothorthe Automtlo Tar %mQ ma9 ro-
   duos the 'I$t@x lovleQ,or whether o rpoolSi.e Aot
   OS tbo Lyllol~turo ~111 be nqmlred to red&we this
   leT9."
          m0 lmtiOD                     Of 6hO OO-Ot4uOd,AUmOtiO FOX IWOrd
and i60   duty’    of qllilly              ~oomrtdrrln   and   raleol8t&n#
                                                                         the 840
r*lomIAnto of tdxr to k rollwt J ror Inat, an4 poblls
from rohb01ptm~ooo lo r a r o mo by
                                  4 th estattieslOrorto4to
on& lo not ot Oonotltatlenalori la. On the atlmr haad, tha
lrmtlon of #o Coafdonto         on Fund 10 Wcmbko
                           ?onole                   to the
pntlolu of the Sbto bonotitutlon    altnd&ad quotedby ~0.
In 000 or omfllot, 6be or6mlo low will) oi emroe, mien
6he lnoknt inqtllry.
       It will bo MM, tm tha pertion ot soot108 61,
mtlolo xxx mn8t1tmt1u lr Tomu
tba8~8pooiblmM,&aom lrt&aao2- tiorrtoPmolo8mao*
                                      lB loor~rttor~


byAxWale TXII,S.&a '9 OonotltotlOn .t Toao ior @on-
lralaJl(Lotlrorpmpemu6
                    'To illuotrotethio4ldoTam., r)
quotoaaiolkrln#paruBwItportloxIo  t)rorrr?mmr




     Sapteab8r      USth,  1-1 and for tho lrootleu et ub-
     lie buil4inao.       ltmto. lowro. ntor wrko 83
     other poruiioit       lmp?o+oato
                u tbo one haad
     w  any 080 you, 8~16uoopt 80 lo ln thlo Unod-
     tatloaothwu:oo prwLdodt . . l (Zqt&olo oam,)
          a0     r0r0     t9(( e0rutit&i0ull      ~FOI~OIOO,     b   ii
lmorlmtatax rnrl om tho tlOOIOOroluotlon       9 ho
                                       for woh of
~upoouindiwt~,8~t~hutortlo           'IruBoor9toamr-
01 0  0 lta 8uWr duty
     ik             y    0~6~ioord~on      o f uo o r Sa la ~ma4
la1wrat       in tho Manor auithorltti    an6 roqulrod,   Uo WI-
        "e &ool tar rats on tho,$loo.00rdtatlon,
mml a6 va                                                lt aay
i16U?O TA0t U0wiO&    th0 VOl'i.OUO COIlOtltUtiOOO& -X&O.

          But tblo, is ptmtly          not the lituotlo8 pnom8od
on4 altab        in tho lartoat     moo.       Tha ~oafodorote       Penalon
F Uttd
    1 0t lp ilLfuOItO~ih t~iOMF ttd
                                 ilt?OOtOdby th0 o&f-
aeating tox lev by Seotlu 51 of Art1010Vffl of the Oon-
ltltatioO      or~w000,     at   tie 0 lOmo      Ona riot *OX rate or 7d
on tho klOO.OOroluatlonxatiior than mt 8omm nto omlollluta5
by the ltatotory AutoaatioTaz T&barb    equalto or luo th m l
conatltutloMlMximm rat*. Tho oxlotln# lurpluoIn the
~ODr OdOr ~  cw.o
               ltO~O
                   F I&
                     o al
                        lr iOi~  r$r O&
                                      r th is t0X 1 ~ i0 l Yt-
tar oonoomin~       M&oh only the Lylolaturr           of Fuu        mar take
.